              Case 3:20-cv-05700-JLR Document 21 Filed 11/02/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          PANDA PAWS RESCUE, et al.,                    CASE NO. C20-5700JLR

11                               Plaintiffs,              ORDER STRIKING
                   v.                                     DEFENDANT’S MOTION FOR
12                                                        WITHDRAWAL AND
                                                          SUBSTITUTION
            GARY WALTERS,
13
                                 Defendant.
14

15          Before the court is Defendant Gary Walters’s unopposed motion to allow

16   withdrawal and substitution of counsel for Defendant. (Mot. (Dkt. # 19).) Mr. Walters

17   represents that his motion is unopposed. (See id.) Because Mr. Walters’s motion does

18   not comply with this court’s local rules, the court STRIKES Mr. Walters’s motion.

19          Local Rule 83.2(b) governs the procedures that attorneys must follow to withdraw

20   from civil cases in this district. Local Rules W.D. Wash. LCR 83.2(b). The local rules

21   prescribe that leave to withdraw “shall be obtained by filing a motion or a stipulation for

22   withdrawal . . . .” Id. at 83.2(b)(1). A motion for withdrawal “shall be noted in


     ORDER - 1
              Case 3:20-cv-05700-JLR Document 21 Filed 11/02/20 Page 2 of 2




 1   accordance with LCR 7(d)(3). Id. Alternatively, a stipulation and proposed order for

 2   withdrawal “must (1) be signed by all opposing counsel or pro se parties, and (2) be

 3   signed by the party’s new counsel, if appropriate . . . .” Id.

 4          Here, although Mr. Walters states that his motion is unopposed, he has not filed a

 5   stipulation and proposed order in accordance with LCR 83.2(b)(1) and LCR 7(d)(1). (See

 6   generally Mot.) Absent a stipulation signed by opposing counsel, Mr. Walters must file a

 7   motion for withdrawal and substitution pursuant to LCR 83.2(b)(1) and LCR 7(d)(3).

 8   Accordingly, the court STRIKES Mr. Walters’s motion (Dkt. # 19). Should Mr. Walters

 9   seek substitution of counsel, he shall file either a motion for withdrawal and substitution

10   or a stipulated motion and proposed order that complies with the court’s local rules.

11          Dated this 2nd day of November, 2020.

12

13                                                      A
                                                        JAMES L. ROBART
14
                                                        United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 2
